NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                 Submitted February 21, 2018*
                                  Decided February 28, 2018



                                              Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge



No. 17-2752                                                     Appeal from the United
                                                                States District Court for the
DELVARIS S. BOOKER,                                             Eastern District of Wisconsin.
     Plaintiff-Appellant,

               v.                                               No. 16-CV-1047-JPS
                                                                J.P. Stadtmueller, Judge.
JOHNSONVILLE, LLC,
     Defendant-Appellee.


                                               Order

   Delvaris Booker contends that his former employer discriminated against him,
based on his race, by denying him training, not hiring him for a specific position, and
permitting an employee to use racially tinged words, all in violation of 42 U.S.C.
§2000e–2. The district court entered summary judgment for the employer. 2017 U.S.
Dist. LEXIS 119314 (E.D. Wis. July 31, 2017).


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 17-2752                                                                            Page 2


    The district court relied on the employer’s version of the facts after concluding that
Booker had not controverted them in the manner required by its Local Rule 56. Booker
disagrees with this decision but does not deny that he received notice of the rule. Many
decisions hold that district courts are entitled to enforce their local rules about how fac-
tual matters must be presented when seeking or opposing summary judgment. See, e.g.,
Boss v. Castro, 816 F.3d 910, 914 (7th Cir. 2016). We need not decide whether Booker ad-
equately alerted the district judge to his version of the facts, because even as outlined in
this court his contentions fall short substantively.

   Johnsonville hired Booker in January 2015 for part-time work. After six months he
applied for a better position and was interviewed by Kim Westphal, a supervisor. She
hired a white applicant for this job, and Booker, who is African American, calls this race
discrimination. It was not, because the hired applicant was objectively better qualified—
he had already been performing, satisfactorily, many of the position’s functions.

   Westphal was impressed enough with Booker to hire him to work for her in a full-
time job in a department different from the one where Booker was working part time. In
the two weeks preceding the transfer to the new job, his supervisor (Robert Roska)
stopped training him for the part-time tasks he was then performing. Again he calls this
race discrimination; again that contention is objectively deficient, because Booker does
not identify anyone, of any race, who Roska ever continued to train for tasks that the
employee would shortly stop performing. Most supervisors have better things to do
than administer training that no longer serves a purpose.

    After starting his new position, Booker asserted in an internal complaint that Roska
had called him “boy.” Roska denied this and contended that he had once said “atta
boy” when Booker did some excellent work. Booker concedes that Roska may well have
said “atta boy” rather than just “boy”—and the difference is one between praise and
slur. If Booker were arguing that Roska regularly used the word “boy” by itself, sum-
mary judgment would be inappropriate. See Ash v. Tyson Foods, Inc., 546 U.S. 454 (2006).
But the phrase “atta boy” cannot be condemned in federal litigation just because it con-
tains a word that is derogatory when used alone. Booker does not contend that Roska
said “atta boy” only to minority employees and used other laudatory phrases for white
workers. And even if we assume that there was a single use of “boy” without the “atta,”
that would fall short of creating a hostile work environment as the Supreme Court uses
that phrase. See, e.g., Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75 (1998); Meri-
tor Savings Bank, FSB v. Vinson, 477 U.S. 57 (1986); Nichols v. Michigan City Plant Planning
Department, 755 F.3d 594, 601 (7th Cir. 2014).
No. 17-2752                                                                          Page 3


    Finally, Booker asserts that the district judge himself must be biased, because the
judge denied three of his motions (one proposing to amend the complaint and two seek-
ing protective orders). We see no hint of prejudice in these rulings. Every motion pro-
duces a winner and a loser; that Booker was on the losing side says nothing about the
judge’s motives. See Liteky v. United States, 510 U.S. 540, 555 (1994). All of the contested
rulings were supported by objectively adequate reasons.

                                                                                 AFFIRMED